



Exhibit 10.9


AMERIGAS PROPANE, INC.
2010 LONG-TERM INCENTIVE PLAN
ON BEHALF OF AMERIGAS PARTNERS, L.P.
TERMS AND CONDITIONS
Effective January 1, 2019





--------------------------------------------------------------------------------









AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan
on Behalf of AmeriGas Partners, L.P.
Terms and Conditions
Table of Contents
Performance Units and Phantom Units For
Employees.....................................................1


1.
Definitions..............................................................................................................1



2.
Performance
Units..................................................................................................2



3.
Phantom Units – Executive
Employees..................................................................4



4.
Phantom Units – Non-Executive
Employees..........................................................6



5.
Section
409A...........................................................................................................6



Phantom Units For Non-Employee
Directors.....................................................................7


1.
Definitions...............................................................................................................7



2.
Phantom
Units.........................................................................................................7



3.
Events Requiring Redemption of Phantom
Units...................................................8



Exhibit
A............................................................................................................................10







--------------------------------------------------------------------------------






AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan
on Behalf of AmeriGas Partners, L.P.


Performance Units and Phantom Units For Employees
Terms and Conditions
The following Terms and Conditions shall be used for purposes of administering
Performance Units and Phantom Units granted to Employees under the Plan. The
Committee has discretion to modify or deviate from the Terms and Conditions at
any time, and in all events the specific terms of the Grant Letter shall
control. The defined terms shall have the meanings given those terms in the Plan
or in these Terms and Conditions, if not defined in the Plan.
1.Definitions
Whenever used in these Terms and Conditions for Employees, the following terms
shall have the meanings set forth below:
(a)    “Account” means a bookkeeping account established on the records of
AmeriGas or its Affiliates to record Performance Units, Phantom Units and
Distribution Equivalents credited under the Plan.
(b)    “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules under the Exchange Act.
(c)    “AmeriGas” means AmeriGas Propane, Inc.
(d)    “APLP” means AmeriGas Partners, L.P.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Committee” means the Compensation/Pension Committee of the Board of
Directors of AmeriGas or its successor.
(g)    “Common Unit” means a common unit of APLP.
(h)    “Disability” or “Disabled” means a long-term disability as determined
under the long-term disability plan of AmeriGas, UGI or one of their Affiliates,
which is applicable to the Participant.
(i)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


1



--------------------------------------------------------------------------------





(j)    “Good Reason Termination” shall mean a termination of employment or
service initiated by the Participant upon or after a Change of Control upon one
or more of the following events:
(i)    a material diminution in the authority, duties or responsibilities held
by the Participant immediately prior to the Change of Control;
(ii)    a material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control; or
(iii)    a material change in the geographic location at which the Participant
must perform services (which, for purposes of this Agreement, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the Participant’s
principal place of business immediately before the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to
AmeriGas, specifying in reasonable detail the events or conditions upon which
the Participant is basing such good Reason Termination and the Participant
provides such notice within 90 days after the event that gives rise to the Good
Reason Termination. Within 30 days after notice has been provided, AmeriGas
shall have the opportunity, but shall have no obligation, to cure such events or
conditions that give rise to the Good Reason Termination. If AmeriGas does not
cure such events or conditions within the 30-day period, the Participant may
terminate employment based on Good Reason Termination within 30 days after the
expiration of the cure period.
Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with AmeriGas or an Affiliate, the term “Good Reason
Termination” shall have the meaning given that term in the Change in Control
Agreement.
(k)    “Retirement” means the Participant’s separation from employment upon or
after attaining (i) age 55 with at least 10 years of service with AmeriGas or
its Affiliates, or (ii) age 65 with at least 5 years of service with AmeriGas or
its Affiliates.
(l)    “Severance Plan” means any severance plan maintained by AmeriGas, UGI or
an Affiliate of AmeriGas or UGI, that is applicable to the Participant.
(m)    “UGI” means UGI Corporation.
2.    Performance Units
(a)    Grant of Performance Units. The Committee shall select the Employees who
shall receive Performance Units and shall determine the number of Common Units
subject to Performance Units and the terms of the Performance Units. Unless the
Committee determines otherwise, Distribution Equivalents shall be granted with
respect to Performance Units. The Committee shall specify in the Grant Letter
for Performance Units the terms and conditions of


2



--------------------------------------------------------------------------------





the Performance Units and the applicable restrictions and performance goals,
including the objective goals, employment requirements, period during which the
Performance Units shall be subject to restrictions and other conditions of the
Grant.
(b)    Terms. The Committee shall establish performance goals and terms for
Performance Units in accordance with Section 9 of the Plan. The Committee shall
establish appropriate threshold, target amount and maximum payments to be made
with respect to the Performance Units.
(c)    Requirements of Employment or Service. If the Participant ceases to be
employed by, or provide service to, AmeriGas or its Affiliates during the
applicable period specified in the Grant Letter, all of the Participant’s
Performance Units shall terminate. However, if a Participant holding Performance
Units ceases to be employed by, or provide service to AmeriGas by reason of
Retirement, Disability, or death, the restrictions on Performance Units held by
the Participant shall lapse pursuant to the following:
(i)    If a Participant terminates employment or service on account of
Retirement, Disability or death, the restrictions on a pro-rata portion of the
Participant’s outstanding Performance Units shall lapse at the end of the
restriction period set forth in the Grant Letter, if the performance goals and
all requirements of the Grant Letter (other than continued employment) are met.
The prorated portion shall be determined, for each Performance Unit, as the
amount that would otherwise be paid according to the terms of the Performance
Unit, based on achievement of the performance goals, multiplied by a fraction,
the numerator of which is the number of years during the restriction period in
which the Participant has been employed by, or provided service to, AmeriGas or
its Affiliates and the denominator of which is three. For purposes of the
proration calculation, the year in which the Participant’s Retirement,
Disability, or death occurs shall be counted as a full year.
(ii)    In the event of Retirement, Disability or death, the prorated portion of
the Performance Units shall be paid at the date specified for payment of the
Performance Units in the Grant Letter, or at an earlier date determined by the
Committee in the Grant Letter.
(d)    Payment with Respect to Performance Units. If the Committee determines
that the conditions to payment of the Performance Units have been met, AmeriGas
shall pay to the Participant, within 2½ months after the end of the restriction
period, Common Units equal to the number of Performance Units to be paid
according to achievement of the Performance Goals, provided that AmeriGas may
withhold Common Units to cover required tax withholding in an amount equal to
the minimum statutory tax withholding requirement in respect to Performance
Units earned. The Grant Letter may provide that a portion of the Performance
Units (e.g., the number of Performance Units to be paid in excess of the target
award) will be paid in cash instead of Common Units.
(e)    Distribution Equivalents with Respect to Performance Units. Distribution
Equivalents, if granted, shall accrue with respect to Performance Units and
shall be payable subject to the same performance goals and terms as the
Performance Units to which they relate. Distribution Equivalents shall be
credited with respect to the target award of Performance Units


3



--------------------------------------------------------------------------------





from the Date of Grant until the payment date, provided, however, that the
Participant may be eligible to receive Distribution Equivalents in excess of the
target award if certain performance goals are satisfied, as provided in the
Grant Letter. If and to the extent that the underlying Performance Units are
forfeited, all related Distribution Equivalents shall also be forfeited.
(f)    Accounts. While Performance Units are outstanding, AmeriGas shall keep
records in an Account for each Participant who holds Performance Units. On each
payment date for a distribution paid by APLP on its common units, AmeriGas shall
credit to the Participant’s Account an amount equal to the Distribution
Equivalents associated with the target award of Performance Units held by the
Participant on the record date for the distribution. No interest shall be
credited to any such Account.
(g)    Payment of Distribution Equivalents. Distribution Equivalents shall be
paid in cash at the same time and on the same terms as the underlying
Performance Units are paid, after the Committee determines that the conditions
to payment have been met.
(h)    Change of Control. Upon a Change of Control, outstanding Performance
Units granted before November 2012, and related Distribution Equivalents, shall
be paid in cash in an amount equal to the greater of (i) the target amount or
(ii) the amount earned as of the date of the Change of Control based on
AmeriGas’s achievement of the performance goals as of the Change of Control, as
determined by the Committee. If a former Participant is entitled to receive a
prorated award for the restriction period, the award shall be the prorated
portion of the amount described in the preceding sentence. The Performance Units
and Distribution Equivalents shall be paid on the closing date of the Change of
Control. Outstanding Performance Units granted in November 2012 and thereafter,
and related Dividend Equivalents shall vest upon a Termination without Cause or
Good Reason Termination upon, or during a specified period after, a Change of
Control as described in the Grant Letter (“double trigger” vesting), and special
rules may apply for termination of service on account of Retirement, death or
Disability before or after a Change of Control, as described in the Grant
Letter.
3.    Phantom Units – Executive Employees
(a)    Grant of Phantom Units. The Committee shall select the executive level
Employees who shall receive Phantom Units and shall determine the number of
Common Units subject to Phantom Units and the terms of the Phantom Units. Unless
the Committee determines otherwise, Distribution Equivalents shall be granted
with respect to Phantom Units for executive level Employees. The Committee shall
specify in the Participant’s Grant Letter the terms and conditions of the
Phantom Units and the applicable restrictions, including the period during which
the Phantom Units shall be subject to vesting requirements, if any, and other
conditions of the Grant.
(b)    Vesting of Phantom Units. Phantom Units will vest on such terms as the
Committee determines and specifies in the Grant Letter. If the Participant
ceases to be employed by, or provide service to, AmeriGas or its Affiliates, any
unvested Phantom Units will immediately terminate, except as provided below. The
Committee may authorize payment of Phantom Units on a prorated or other basis in
such circumstances as the Committee deems


4



--------------------------------------------------------------------------------





appropriate, including in the event that a Participant ceases to be employed by,
or provide service to AmeriGas or its Affiliates, on account of Retirement,
Disability or death.
(c)    Payment with respect to Phantom Units. A Participant will receive payment
with respect to Phantom Units as the Phantom Units vest, within 30 business days
after the vesting date. Payment with respect to Phantom Units shall be made in
Common Units, provided that AmeriGas may withhold Common Units to cover required
tax withholding in an amount equal to the minimum statutory tax withholding
requirement in respect to Phantom Units earned.
(d)    Distribution Equivalents with Respect to Phantom Units. Distribution
Equivalents, if granted, shall accrue with respect to Phantom Units and shall be
payable subject to the same terms as the Phantom Units to which they relate.
Distribution Equivalents shall be credited with respect to Phantom Units from
the Date of Grant until the payment date. If the underlying Phantom Units are
forfeited, all related Distribution Equivalents shall also be forfeited.
(e)    Accounts. While Phantom Units are outstanding, AmeriGas shall keep
records in an Account for each Participant who holds Phantom Units. If the
Phantom Unit was granted with Distribution Equivalents, on each payment date for
a distribution paid by APLP on its common units, AmeriGas shall credit to the
Participant’s Account an amount equal to the Distribution Equivalents associated
with the Phantom Units held by the Participant on the record date for the
distribution. No interest shall be credited to any such Account.
(f)    Payment of Distribution Equivalents. Distribution Equivalents shall be
paid after the vesting and other requirements specified in the Grant Letter have
been met, at the same time as the underlying Phantom Units are paid or as
otherwise determined by the Committee. Distribution Equivalents will be paid in
cash.
(g)    Change of Control.
(i)    All outstanding Phantom Units granted before November 2012 shall become
fully vested upon a Change of Control and shall be paid in cash on the closing
date of the Change of Control (except as described below). All Distribution
Equivalents shall become fully vested and paid when the underlying Phantom Units
are paid. Notwithstanding the foregoing, if the Phantom Units are subject to
section 409A of the Code, the Phantom Units shall be paid upon a Change of
Control only if the transaction constituting a Change of Control is also a
change in control event under section 409A of the Code (“409A Change in Control
Event”). If the transaction constituting a Change of Control does not constitute
a 409A Change in Control Event, the outstanding Phantom Units shall vest upon
the Change of Control, and any outstanding Phantom Units that are subject to
section 409A shall be paid in cash (based on the Unit Value of the Phantom Units
on the payment date as determined by the Committee) within 30 days after the
first to occur of (x) the vesting date set forth in the Participant’s Grant
Letter or (y) the Participant’s termination of employment or service (subject to
the section 409A six-month delay, if applicable). If payment is delayed after
the Change of Control, the Committee may provide for the Phantom Units to be
valued as of the date of the Change of Control and interest


5



--------------------------------------------------------------------------------





to be credited on the amount so determined at a market rate for the period
between the Change of Control date and the payment date.
(ii)    Outstanding Phantom Units granted in November 2012 and thereafter, and
related Dividend Equivalents, shall vest upon a Termination without Cause or
Good Reason Termination upon, or during a specified period after, a Change of
Control as described in the Grant Letter (“double trigger” vesting).
4.    Phantom Units – Non-Executive Employees
(a)    Grant of Phantom Units. The Committee shall select the non-executive
level Employees who shall receive Phantom Units and shall determine the number
of Common Units subject to Phantom Units and the terms of the Phantom Units.
Unless the Committee determines otherwise, Distribution Equivalents shall not be
granted with respect to Phantom Units for non-executive Employees. The Committee
shall specify in the Participant’s Grant Letter the terms and conditions of the
Phantom Units and the applicable restrictions, including the period during which
the Phantom Units shall be subject to vesting requirements, if any, and other
conditions of the Grant.
(b)    Vesting of Phantom Units. Phantom Units will vest on such terms as the
Committee determines and specifies in the Grant Letter. Unless the Committee
determines otherwise, if the Participant ceases to be employed by, or provide
service to, AmeriGas or its Affiliates, any unvested Phantom Units will
immediately terminate and be forfeited.
(c)    Payment with respect to Phantom Units. A Participant will receive payment
with respect to Phantom Units when the Phantom Units vest, within 30 business
days after the vesting date. Payment with respect to Phantom Units shall be made
in Common Units, provided that AmeriGas may withhold Common Units to cover
required tax withholding in an amount equal to the minimum statutory tax
withholding requirement in respect to Phantom Units earned.
(d)    Accounts. While Phantom Units are outstanding, AmeriGas shall keep
records in an Account for each Participant who holds Phantom Units.
(e)    Change of Control. The Committee may specify in the Grant Letter the
effect that a Change of Control will have on Phantom Units.
5.    Section 409A. Performance Units, Phantom Units and Distribution
Equivalents are intended to meet the requirements of section 409A of the Code or
an exemption from such requirements.    


6



--------------------------------------------------------------------------------






AmeriGas Propane, Inc.
2010 Long-Term Incentive Plan
on Behalf of AmeriGas Partners, L.P.


Phantom Units For Non-Employee Directors
Terms and Conditions
The following Terms and Conditions shall be used for purposes of administering
Phantom Units granted to Non-Employee Directors under the Plan. The Committee
has discretion to modify or deviate from the Terms and Conditions at any time,
and in all events the specific terms of the Grant Letter shall control. The
defined terms shall have the meanings given those terms in the Plan or in these
Terms and Conditions, if not defined in the Plan.
1.    Definitions
Whenever used in these Terms and Conditions for Non-Employee Directors, the
following terms shall have the meanings set forth below:
(a)    “Account” means a bookkeeping account established on the records of
AmeriGas or its Affiliates to record Phantom Units and Distribution Equivalents
credited under the Plan.
(b)    “AmeriGas” means AmeriGas Propane, Inc.
(c)    “APLP” means AmeriGas Partners, L.P.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)     “Committee” means, for purposes of Grants to Non-Employee Directors, the
Board or its delegate.
(f)    “Common Unit” means a common unit of APLP.
(g)    “Deferral Plan” means the UGI Corporation 2009 Deferral Plan.
(h)    “Plan Year” means the calendar year.
(i)    “Separates from Service” means the Non-Employee Director’s termination of
service as a non-employee director and as an employee of AmeriGas for any reason
other than death and shall be determined in accordance with section 409A of the
Code.
(j)    “Unit Value” means, at any time, the value of each Phantom Unit, which
value shall be equal to the Fair Market Value (as defined in the Plan) of a
Common Unit on such date.


7



--------------------------------------------------------------------------------





2.    Phantom Units
(a)    Annual Award of Phantom Units. Each Non-Employee Director shall receive
an annual award of Phantom Units in the amount set forth on the attached Exhibit
A on the date set forth therein. Such Phantom Units shall be credited to each
Non-Employee Director’s Account as specified in Section 2(c) below. Any
Non-Employee Director who becomes a Non-Employee Director mid-year (i.e., after
the annual organizational meeting) shall not automatically receive an award of
Phantom Units upon election to the Board.
(b)    Distribution Equivalents
(i)    Crediting of Distribution Equivalents. From the Date of Grant of each
Phantom Unit until the Non-Employee Director’s Account has been fully
distributed, on each payment date for a distribution paid by APLP on its Common
Units, AmeriGas shall credit to the Non-Employee Director’s Account an amount
equal to the Distribution Equivalent associated with the Phantom Units held by
the Non-Employee Director on the record date for the distribution.
(ii)    Conversion to Phantom Units. On the last day of each Plan Year, the
amount of the Distribution Equivalents credited to the Non-Employee Director’s
Account during that Plan Year shall be converted to a number of Phantom Units,
based on the Unit Value on the last day of the Plan Year. In the event of a
Change of Control or in the event the Non-Employee Director dies or Separates
from Service prior to the last day of the Plan Year, as soon as practicable
following such event and in no event later than the date on which Phantom Units
are redeemed, AmeriGas shall convert the amount of the Distribution Equivalents
credited to the Non-Employee Director’s Account as of the date of the Change of
Control, death or Separation from Service (the “Conversion Date”) to a number of
Phantom Units based on the Unit Value on the Conversion Date.
(c)    Accounts. AmeriGas shall keep records to reflect the number of Phantom
Units and Distribution Equivalents credited to each Non-Employee Director.
Fractional Phantom Units shall accumulate in the Non-Employee Director’s Account
and shall be added to other fractional Phantom Units held in such Account to
create whole Phantom Units.
3.    Events Requiring Redemption of Phantom Units
AmeriGas shall redeem Phantom Units credited to a Non-Employee Director’s
Account only at the times and in the manner prescribed by the terms of this
Section 3 and the Grant Letter.
(a)    Redemption. When Phantom Units are to be redeemed, AmeriGas will
determine the Unit Value of the Phantom Units credited to the Non-Employee
Director’s Account as of the date of the Non-Employee Director’s Separation from
Service or death. Except as described in subsection (c) below, an amount equal
to 65% of the aggregate Unit Value of the Phantom Units shall be paid in the
form of whole Common Units (with fractional Common Units paid in cash), and the
remaining 35% of the aggregate Unit Value of the Phantom Units shall be paid in
cash.


8



--------------------------------------------------------------------------------





(b)    Separation from Service or Death. In the event a Non-Employee Director
Separates from Service or dies, AmeriGas shall redeem all of the Phantom Units
then credited to the Non-Employee Director’s Account as of the date of such
Separation from Service or death. In the event of a Separation from Service, the
redemption amount shall be paid within 30 business days after the date of the
Non-Employee Director’s Separation from Service. In the event of death, the
redemption amount shall be paid to the Non-Employee Director’s estate within 60
business days after the Non-Employee Director’s death.
(c)    Change of Control. In the event of a Change of Control, AmeriGas shall
redeem all the Phantom Units then credited to the Non-Employee Director’s
Account. The redemption amount shall be paid in cash on the closing date of the
Change of Control (except as described below). The amount paid shall equal the
product of the number of Phantom Units being redeemed multiplied by the Unit
Value at the date of the Change of Control. However, in the event that the
transaction constituting a Change of Control is not a change in control event
under section 409A of the Code, the Non-Employee Director’s Phantom Units shall
be redeemed and paid in cash upon Separation from Service or death on the
applicable date described in subsection (b) above (based on the aggregate Unit
Value of the Phantom Units on the date of Separation from Service or death as
determined by the Committee), instead of upon the Change of Control pursuant to
this subsection (c). If payment is delayed after the Change of Control, pursuant
to the preceding sentence, the Committee may provide for the Phantom Units to be
valued as of the date of the Change of Control and interest to be credited on
the amount so determined at a market rate for the period between the Change of
Control date and the payment date.
(d)     Effect on Outstanding Phantom Units and Distribution Equivalents. The
provisions of this Section 3 relating to the medium of payment (i.e., payment in
cash or in a combination of cash and Common Units) shall apply to all
outstanding Phantom Units and Distribution Equivalents.
(e)    Section 409A. Phantom Units and Distribution Equivalents are intended to
meet the requirements of section 409A of the Code or an exemption from such
requirements.
(f)    Deferral Elections. Notwithstanding the foregoing, a Non-Employee
Director may make a one-time, irrevocable election to elect to have all of the
Non-Employee Director’s Phantom Units credited to the Non-Employee Director’s
account under the Deferral Plan on the date of the Non-Employee Director’s
Separation from Service, in lieu of the redemption and payments described in
subsection (b). If the Non-Employee Director makes a deferral election, the
Non-Employee Director’s Phantom Units will be credited to the Non-Employee
Director’s account under the Deferral Plan at Separation from Service and the
amount credited to the Deferral Plan shall be distributed in accordance with the
provisions of the Deferral Plan. If the Non-Employee Director makes a deferral
election and a Change of Control occurs: (i) subsection (c) above shall apply if
the Change of Control occurs before the Non-Employee Director’s Separation from
Service and (ii) the terms of the Deferral Plan shall apply if the Change of
Control occurs after or simultaneously with the Non-Employee Director’s
Separation from Service. An election under this subsection (f) shall be made in
writing, on a form and at a time


9



--------------------------------------------------------------------------------





prescribed by the Committee and shall be irrevocable upon submission to the
Corporate Secretary.


10



--------------------------------------------------------------------------------







Exhibit A


Non-Employee Director Grants
Phantom Units:
The number of units based on a value determined by the Board in its discretion


Grant Date: The date on which the Non-Employee Director is elected to the Board
of Directors at an annual organizational meeting, provided that a Non-Employee
Director who becomes a Non-Employee Director mid-year (i.e., after the annual
organizational meeting) shall not automatically receive an award of Phantom
Units upon election to the Board.






11

